Citation Nr: 0204745	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  97-20 164A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August to 
September 1947, and from June to July 1948.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a July 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that the veteran had not submitted 
new and material evidence to reopen his claims for service 
connection for bilateral hearing loss and otitis media.  The 
veteran appealed this RO rating decision, and an October 1998 
Board decision denied an appeal of the above stated issues.  
The veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  An April 2001 
Court order vacated the October 1998 Board decision and 
remanded the case to the Board.  The veteran died in November 
2001.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August to September 1947, and from June to July 1948. 

2.  In October 1998, the Board issued a decision denying an 
appeal to reopen claims for service connection for bilateral 
hearing loss and otitis media; in April 2001, the Court 
vacated the October 1998 Board decision and remanded the 
claim to the Board. 

3.  On November 28, 2001, the veteran's attorney notified the 
Board that the veteran had died; the Certificate of Death 
reflects that the veteran died in November 2001. 
 



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case served on active duty from August to 
September 1947, and from June to July 1948.  A July 1996 
rating decision issued by the RO determined that the veteran 
had not submitted new and material evidence to reopen his 
claims for service connection for bilateral hearing loss and 
otitis media.  The veteran appealed this RO rating decision, 
and an October 1998 Board decision denied an appeal of the 
above stated issues.  The veteran then appealed this decision 
to the Court.  An April 2001 Court order vacated the October 
1998 Board decision and remanded the case to the Board.  

Unfortunately, the veteran died during the pendency of the 
appeal.  On November 28, 2001, the veteran's attorney 
notified the Board that the veteran had died.  The 
Certificate of Death received by the Board in January 2002 
reflects that the veteran died in November 2001.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302.  
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



